DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 1/26/2021 have been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of positioning the output filter abutting the second end and a reflective filter (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, change “wherein the input device includes a light homogenizer, including” to - -wherein the light homogenizer- -.  Since claim 1 has been amended to include the light homogenizer, there is antecedent basis for the light homogenizer.
Claim 12, line 10 and 14 both recite reflection of the laser light, which appears to be claiming the same reflection
Claims 13, lines 8 and 11 both recite reflecting the laser light, which appears to be claiming the same reflection.
In claim 13, line 6, change “a second end” to - -a second end of the waveguide- -.
Claim 14, line 7 recites reflecting the laser light back, which would be satisfied by the reflection claimed in claims 13, lines 8 and 11.  It is contemplated that the reflection in claim 14, line 7 may be referring to a 
In Claim 20, line 6, change “a second end” to - -a second end of the waveguide- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed in the 112(b) rejection of claim 20, below, it is unclear if the output filter and the reflective filter are the same or different elements.  Furthermore, claim 20 recite that the output filter is abutting the second end, whereas the only depicted embodiment having both an output filter 138 and a reflective filter 306 is in Fig. 3 with output filter 138 NOT abutting second end of luminescent portion 124.  It is noted that 


Claims 4, 12, 16, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “an intermediate layer, between the luminescent portion and the heat dissipater, configured to dissipate the heat generated within the waveguide through a fluid.”  It is unclear if the scope of the claim is that the intermediate layer is a fluid, contains a fluid, or is thermally connected to a fluid.  For the purposes of examination, the limitation will be examined as though it required an intermediate layer between the luminescent portion and the heat dissipater, wherein the intermediate layer is a fluid or is in thermal contact with a fluid.
Claims 12, line 16 and claim 13, line 13 recite “the blue light.”  It is not clear if “the blue light” refers to blue laser light or blue light from a different source that the claim 
Claim 16 recites “wherein reflecting at least some of the laser light includes dissipating the heat…through a fluid.”  It does not appear that the dissipating the heat through a fluid has anything to do with the step of reflecting at least some of the laser light and therefore it is not clear what limitations are placed by reciting “reflecting at least some of the laser light includes…” adds to the scope of the claim.  For the purposes of examination, the limitation will be examined as though it recites wherein dissipating the heat generated within the waveguide includes dissipating through an intermediate layer, between the luminescent portion and the heat dissipater, through a fluid.”
Claim 16 recites “dissipating the heat generated within the waveguide with an intermediate layer, between the luminescent portion and the heat dissipater, through a fluid.”  It is unclear if the scope of the claim is that the intermediate layer is a fluid, contains a fluid, or is thermally connected to a fluid.  For the purposes of examination, the limitation will be examined as though it required an intermediate layer between the luminescent portion and the heat dissipater, wherein the intermediate layer is a fluid or is in thermal contact with a fluid.
Claim 20 recites “output filter” and “reflective filter.”  It is not clear if these are the same element or different elements.  Applicant’s Fig. 1#138 depicts an output filter 
Claim 20, second to last paragraph recites “sourcing a blue light into the output filter through a light pipe, at a second angle relative to the axial centerline.”  It is unclear if the second angle is from the angle of the blue light or the angle of the light pipe.  For the purposes of examination, the claim will be examined as though the second angle refers to the angle of the blue light that is incident on the reflective filter.  It is also noted by the Examiner that the first angle and second angle are not required to be any specific angle and therefore the angles can be any angle. 
Claim 21 depends from claim 20 and contains the same deficiencies.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt et al. (US PGPub 2019/0179218 A1) in view of Hu et al. (US PGPub 2016/0085143 A1) and Kato et al. (US PGPub 2020/0096850 A1), or alternatively in further view of Matsumoto (US PGPub 2012/0081679 A1) and Young et al. (US PGPub 2010/0309665 A1) and Akiyama et al. (US PGPub 2012/0133904 A1).
	As to claim 1, Jagt et al. discloses (Fig. 4) an illumination system comprising: a waveguide 3 (Paragraph 93) including: a first end 31 configured to receive a laser light 4, a luminescent portion (Paragraph 81), including the first end 32, configured to generate a luminescent light from the laser light (Paragraph 93), a second end 31, opposite the first end 32, configured to pass the luminescent light (Paragraph 110); an input device 13, adjacent to the first end 32, configured to: collect the laser light 4 for propagation to the first end 32; an output device 6 (Paragraph 110), adjacent to the second end 31, configured to direct the luminescent light away from the second end through an output surface (Paragraph 110).

    PNG
    media_image1.png
    321
    468
    media_image1.png
    Greyscale
Jagt et al.
	Jagt et al. is silent as to Applicant’s input device including parabolic reflector.
	Hu et al. teaches (Fig. 7) including a reflector 224 in order to focus light from laser light sources 21 onto a smaller rod 23, thereby allowing many light sources to be directed in while also making the device more compact (Paragraph 127).

    PNG
    media_image2.png
    366
    381
    media_image2.png
    Greyscale
Hu et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a reflector shaped similar to that taught by Hu et al. in order to allow many light sources to be directed in to increase the total light output while also allowing a compact construction, as taught by Hu et al.
	While Hu et al. does not explicitly state that the reflector 224 is a parabolic reflector, one having ordinary skill in the art would understand based on the collimated 
	Alternatively, Matsumoto teaches (Fig. 1) including reflector 50 that condenses the light down to a spot size for the element 60 is a parabolic lens 50 (Paragraph 73).

    PNG
    media_image3.png
    687
    422
    media_image3.png
    Greyscale
Matsumoto
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the reflector have parabolic shape in order to focus the light down to a focal point, as is taught by Matsumoto and desired by Hu et al.

	Kato et al. teaches (Fig. 1) including of reflecting excitation light back to luminescent element 101 (Paragraph 43) via dichroic film 106 in order to allow the excitation light more opportunity to be converted to luminescent light (Paragraph 59).

    PNG
    media_image4.png
    219
    507
    media_image4.png
    Greyscale
Kato et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention in order to include a dichroic as part of the output device in order to allow excitation light to be reflected back to increase the opportunity for it to be converted to luminescent light, as taught by Kato et al.
	As to Applicant’s claimed light homogenizer, Kato et al. teaches (Fig. 1) including Compound parabolic concentrator 103 in order to increase the number of light sources that can be input because the area is bigger (Paragraph 62).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a CPC at the input end of the luminescent element in order to increase the input area, thereby allowing a greater number of laser light sources to be input to increase light output, as taught by Kato et al.

	Further alternatively, should it be found that a CPC is not a light homogenizer, Akiyama et al. teaches (Figs. 1 and 5) including a pair of lens arrays 32, 34 in order to homogenize the light output from laser light sources 12 (Paragraph 74) before they are directed to a luminescent element 62.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include lens arrays as part of the input part after the reflector in order to homogenize the excitation light, as taught by Akiyama et al.
	As to claim 2, Jagt et al. in view of Hu et al. and Kato et al., or alternatively in further view of Matsumoto and Young et al. and Akiyama et al. teaches (Jagt et al. Fig. 4) a heat dissipater 7, adjacent to the waveguide 3, configured to dissipate heat generated within the waveguide 3 by the generation of the luminescent light (Paragraphs 19 and 109).	 
	As to claim 3, Jagt et al. in view of Hu et al. and Kato et al., or alternatively in further view of Matsumoto and Young et al. and Akiyama et al. teaches (Jagt et al. Fig. 4) a heat dissipater 7, adjacent to the waveguide 3, configured to dissipate heat generated within the waveguide by the generation of the luminescent light (Paragraphs 19 and 109); and wherein: the waveguide includes a longitudinal surface, between the first end and the second end; and the heat dissipater is configured to wrap around the longitudinal surface, and encapsulate the luminescent portion (Paragraph 109); and the heat dissipater includes: an interior surface adjacent the longitudinal surface, and an 
	As to claim 4, Jagt et al. in view of Hu et al. and Kato et al., or alternatively in further view of Matsumoto and Young et al. and Akiyama et al. teaches (Jagt et al. Fig. 4) a heat dissipater 7, adjacent to the waveguide 3, configured to dissipate heat generated within the waveguide by the generation of the luminescent light (Paragraphs 19 and 109); and an intermediate layer (Paragraph 100-102), between the luminescent portion and the heat dissipater, configured to dissipate the heat generated within the waveguide through a fluid.  As discussed in the 112 rejection above, the limitation of dissipating the heat through a fluid is being examined to include scope of the intermediate layer being a fluid or being in thermal contact with a fluid.  As seen in Paragraph 102, the intermediate layer 91 is an air gap and therefore a fluid.  As further seen in Paragraph 101, the heat is considered to transfer through the air gap.  Therefore, the intermediate layer 91 is the fluid.  Alternatively, the bonding layer 9 is the intermediate layer and is in thermal contact to air via heat sink element 7.
	As to claim 5, Jagt et al. in view of Hu et al. and Kato et al., or alternatively in further view of Matsumoto and Young et al. and Akiyama et al. teaches (Jagt et al. Fig. 4) a heat dissipater 7, adjacent to the waveguide 3, configured to dissipate heat generated within the waveguide by the generation of the luminescent light (Paragraphs 19 and 109), wherein the heat dissipater 7 includes a thermally conductive frame, with an interior surface (Paragraphs 100 and 101) adjacent to the luminescent portion 3, configured to transfer the heat from the waveguide (Paragraphs 19 and 109).

As to claim 10, Jagt et al. in view of Hu et al. and Kato et al., or alternatively in further view of Matsumoto and Young et al. and Akiyama et al. teaches that the input device includes an input filter (Jagt et al. Fig. 4 #13 Paragraph 111), proximate the first end 32, configured to: pass the laser light 4 to the first end 32 and reflect the luminescent light back to the second end 31 (Paragraph 111); and the output device includes: an output filter (Kato et al. Fig. 1, #106, Paragraph 59), proximate the second end of the waveguide 101, configured to: pass the luminescent light sourced from the waveguide, and reflect at least some of the laser light back into the luminescent portion (Paragraph 59); and a compound parabolic concentrator (CPC) (Jagt et al. Paragraph 104, Kato et al. Paragraph 34), proximate the output filter (Kato #106), configured to concentrate the luminescent light sourced from the waveguide (Jagt et al. Paragraph 104, Kato et al. Paragraph 34).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt et al. in view of Hu et al. and Kato et al., or alternatively in further view of Matsumoto and Young et al. and Akiyama et al. as applied to claim 1 above, or alternatively in further in view of Saitou (US PGPub 2015/0323861 A1).
	As to claim 7, as discussed in the rejection of claim 1, CPC #103 of Kato et al. is the light homogenizer and is a light guide, glass tube or light tube (Paragraph 38).
	Alternatively, should it be found that a CPC is not a light homogenizer, Saitou teaches (Fig. 1) including light pipe, glass tube or a light tube 105 (Paragraph 39) in order to increase light homogeneity and can be used as an alternative to a fly eye lens (Paragraph 39).
As is well-known it the art, the lenses of Akiyama et al. are fly eye lenses and therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the light homogenizer as a light tube instead of as fly eye lenses, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.  Alternatively, should it be found that the lenses of Akiyama et al. are not fly eye lenses, it is still recognized by Saitou that the light tube serves substantially the same purposes of light homogenization and therefore, it would be obvious to one having ordinary skill in the art to use a light tube instead of the lenses, since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt et al. in view of Hu et al. and Kato et al., or alternatively in further view of Matsumoto.

	Jagt et al. is silent as to Applicant’s input device including parabolic reflector.
	Hu et al. teaches (Fig. 7) including a reflector 224 in order to focus light from laser light sources 21 onto a smaller rod 23, thereby allowing many light sources to be directed in while also making the device more compact (Paragraph 127).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a reflector shaped similar to that taught by Hu et al. in order to allow many light sources to be directed in to increase the total light output while also allowing a compact construction, as taught by Hu et al.
	While Hu et al. does not explicitly state that the reflector 224 is a parabolic reflector, one having ordinary skill in the art would understand based on the collimated light being focused down to a spot that the reflector is parabolic shape, or alternatively, the Examiner takes official notice that it is well-known to use the parabolic shape to achieve this function and would be obvious to do so in order to efficiently guide light to the desired spot, as is well-known in the art.

	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the reflector have parabolic shape in order to focus the light down to a focal point, as is taught by Matsumoto and desired by Hu et al.
	Jagt et al. in view of Hu et al., or alternatively in further view of Matsumoto is silent as to Applicant’s output device reflecting at least some of the laser light back to the luminescent portion.
	Kato et al. teaches (Fig. 1) including of reflecting excitation light back to luminescent element 101 (Paragraph 43) via dichroic film 106 in order to allow the excitation light more opportunity to be converted to luminescent light (Paragraph 59).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention in order to include a dichroic as part of the output device in order to allow excitation light to be reflected back to increase the opportunity for it to be converted to luminescent light, as taught by Kato et al.
	As to Applicant’s claimed waveguide includes a cross section of the first end matching an output cross section of the input device; and the input device includes: an input cross section larger than the cross section, Kato et al. teaches (Fig. 1) including Compound parabolic concentrator 103 as part of the input device wherein the waveguide 101 includes a cross section of the first end matching an output cross section of the input device 103 (Fig. 1); and the input device includes: an input cross section larger than the cross section (Fig. 1, Paragraph 62) in order to increase the number of light sources that can be input because the area is bigger (Paragraph 62).
.

Claim 11 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt et al. in view of Kato et al. and Sakata et al. (US PGPub 2020/0026172 A1, citations herein refer to the US PGPub / foreign priority in “A / B” format.  The foreign priority is to Application JP 2018-136770, which is published as JP 2020-013058A, a copy and machine translation of which is provided), or alternatively in further view of Ogino (US PGPub 2012/0249974 A1).
As to claim 11, Jagt et al. discloses (Fig. 4) an illumination system comprising: a waveguide 3 (Paragraph 93) including: a first end 31 configured to receive a laser light 4, a luminescent portion (Paragraph 81), including the first end 32, configured to generate a luminescent light from the laser light (Paragraph 93), a second end 31, opposite the first end 32, configured to pass the luminescent light (Paragraph 110); an input device 13, adjacent to the first end 32, configured to: collect the laser light 4 for propagation to the first end 32; an output device 6 (Paragraph 110), adjacent to the second end 31, configured to direct the luminescent light away from the second end through an output surface (Paragraph 110), wherein the laser light includes a first blue light (Paragraph 103); the luminescent light includes a yellow light (Paragraph 103).  
	Jagt et al. is silent as to Applicant’s output device reflecting at least some of the laser light back to the luminescent portion.

	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention in order to include a dichroic as part of the output device in order to allow excitation light to be reflected back to increase the opportunity for it to be converted to luminescent light, as taught by Kato et al.
	Jagt et al. in view of Kato et al. is silent as to Applicant’s beam combiner.
	Sakata teaches (Fig. 2) the output device includes a beam combiner 53 configured to: receive the yellow light sourced from the waveguide 50 (Paragraph 64 / Paragraph 56), receive a colored light comprising one of a blue LED light (Paragraph 57 / Paragraph 49, #60) and the first blue laser light, combine the yellow light and the colored light to form a projection light of white light (Paragraph 68 / Paragraph 60), and direct the projection light of the white light to a projection target surface (Fig. 1, SCR); in order to obtain white light output with compact configuration (Paragraphs 4 and 69 / Paragraphs 4 and 61).  
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a beam combiner to receive light from a further blue light source and combine the blue from the further blue lights source and yellow from the waveguide in order to obtain white light output with compact configuration, as taught by Sakata.  
	It is noted that the priority date of Sakata 7/20/2018 is intervening between Applicant’s PCT date 6/14/2019 and Applicant’s provisional date 6/14/2018.  However, 
	Alternatively, should it be found that Sakata is not prior art for the purposes of rejecting this claim, Ogino teaches (Fig. 9) the output device includes a beam combiner 54 configured to: receive the yellow light from a converting element 61 (Paragraph 102), receive a colored light comprising one of a blue LED 51 (Paragraph 89) and the first blue laser light, combine the yellow light and the colored light to form a projection light of white light (Paragraph 103), and direct the projection light of the white light to a projection target surface 700 in order to emit white light. (Paragraph 103)  With respect to claim 12, Ogino teaches that the beam combiner is configured to combine the yellow light and at least some of the blue light to form a white projection light (Paragraph 103).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a beam combiner and a separate blue LED in order to combine the light to form white light output, as taught by Ogino.

Claim 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt et al. in view of Kato et al. and further in view of Sakata et al. , or alternatively in further view of Ogino and Li (US PGPub 2012/0075589 A1).
As to claim 12, Jagt et al. discloses (Fig. 4) an illumination system comprising: a waveguide 3 (Paragraph 93) including: a first end 31 configured to receive a laser light 4 (Paragraph 112), a luminescent portion (Paragraph 81), including the first end 32, configured to generate a luminescent light from the laser light (Paragraph 93), a second end 31, opposite the first end 32, configured to pass the luminescent light (Paragraph 
	Jagt et al. is silent as to Applicant’s output device reflecting at least some of the laser light back to the luminescent portion.
	Kato et al discloses that the dichroic film 106 is configured to pass the luminescent light as a yellow light through a reflective filter (Paragraph 43); reflect at least some of the laser light as a blue laser light to the first end of the waveguide (Paragraph 43) in order to allow the excitation light more opportunity to be converted to luminescent light (Paragraph 59).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention in order to include a dichroic as part of the output device in order to allow excitation light to be reflected back to increase the opportunity for it to be converted to luminescent light, as taught by Kato et al.
	Jagt et al. in view of Kato et al. is silent as to Applicant’s beam combiner.
Sakata teaches (Fig. 2) the output device includes a beam combiner 53 configured to: combine the yellow light and at least some of the blue light to form a white projection light (Paragraph 68 / Paragraph 60); and direct the white projection light to a projection target surface (Fig. 1, SCR).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a beam combiner to receive light from a further blue light source 
	It is noted that the priority date of Sakata 7/20/2018 is intervening between Applicant’s PCT date 6/14/2019 and Applicant’s provisional date 6/14/2018.  However, a review of Applicant’s provisional Application does not appear to include support for Applicant’s beam combiner.  Therefore, Sakata qualifies as prior art.
	Alternatively, should it be found that Sakata is not prior art for the purposes of rejecting this claim, Ogino teaches (Fig. 9) the output device includes a beam combiner 54 configured to: combine the yellow light and at least some of the blue light to form a white projection light (Paragraph 103) and direct the projection light of the white light to a projection target surface 700.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a beam combiner and a separate blue LED in order to combine the light to form white light output, as taught by Ogino.
As discussed in the 112 rejection, “the blue light” is being examined as though it had scope of blue light from any source.  
Alternatively, Li teaches (Fig. 2) including a polarization beam splitter to pass certain polarized light and reflect back oppositely polarized light (including excitation light Paragraph 41) in order to allow output of polarized light (Paragraphs 7 and 34) with high efficiency (Paragraph 44).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a polarization beam splitter of Li instead of the dichroic filter of 
As to claim 13, Jagt et al. discloses (Fig. 4) a method for operating an illumination system, the method comprising: sourcing a laser light 4 (Paragraph 112) into an input device 13 adjacent to a waveguide 3, including: receiving a laser light through a first end 32 of the waveguide 3, generating a luminescent light from the laser light in a luminescent portion (Paragraph 83), passing the luminescent light 5 through a second end 31, opposite to the first end 32; propagating the laser light 4 into the first end 32 of the waveguide; directing the luminescent light away from the second end through an output surface 31; and dissipating heat generated within the waveguide by the generation of the luminescent light (via #7, Paragraphs 19 and 109).
Jagt et al. is silent as to Applicant’s output device reflecting at least some of the laser light back to the luminescent portion.
	Kato et al discloses that the dichroic film 106 is configured to pass the luminescent light as a yellow light through a reflective filter (Paragraph 43); reflect at least some of the laser light as a blue laser light to the first end of the waveguide (Paragraph 43) in order to allow the excitation light more opportunity to be converted to luminescent light (Paragraph 59).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention in order to include a dichroic as part of the output device in order to allow excitation light to be reflected back to increase the opportunity for it to be converted to luminescent light, as taught by Kato et al.

Sakata teaches (Fig. 2) the output device includes a beam combiner 53 configured to: combine the yellow light and at least some of the blue light to form a white projection light (Paragraph 68 / Paragraph 60); and direct the white projection light to a projection target surface (Fig. 1, SCR).

    PNG
    media_image5.png
    660
    346
    media_image5.png
    Greyscale
Sakata et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a beam combiner to receive light from a further blue light source 
	It is noted that the priority date of Sakata 7/20/2018 is intervening between Applicant’s PCT date 6/14/2019 and Applicant’s provisional date 6/14/2018.  However, a review of Applicant’s provisional Application does not appear to include support for Applicant’s beam combiner.  Therefore, Sakata qualifies as prior art.
	Alternatively, should it be found that Sakata is not prior art for the purposes of rejecting this claim, Ogino teaches (Fig. 9) the output device includes a beam combiner 54 configured to: combine the yellow light and at least some of the blue light to form a white projection light (Paragraph 103) and direct the projection light of the white light to a projection target surface 700.

    PNG
    media_image6.png
    384
    476
    media_image6.png
    Greyscale
Ogino et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a beam combiner and a separate blue LED in order to combine the light to form white light output, as taught by Ogino.

Alternatively, Li teaches (Fig. 2) including a polarization beam splitter to pass certain polarized light and reflect back oppositely polarized light (including excitation light Paragraph 41) in order to allow output of polarized light (Paragraphs 7 and 34) with high efficiency (Paragraph 44).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a polarization beam splitter of Li instead of the dichroic filter of Matsumoto in order to reflect some light back to the luminescent layer to increase efficiency, while allowing some of the light to pass through as polarized light in order to output polarized light with high efficiency, as taught by Li.
As to claim 14, Jagt et al. in view of Kato et al. and further in view of Sakata et al. , or alternatively in further view of Matsumoto and Ogino and Li (Jagt et al. Fig. 4) teaches transferring heat generated within the waveguide through a heat dissipater 7 and intermediate layer (Paragraphs  100, 101, aluminum, silver, silicone, air gap) encapsulating the luminescent portion, wherein the intermediate layer is located between a longitudinal surface of the waveguide 3 and an interior surface of the heat dissipater 7; and reflecting the laser light back into the luminescent portion (via reflective nature of heat sink element 7, aluminum, or silicone Paragraphs 100, 101, total internal reflection (Paragraph 58) or reflector on output side in view of Sakata, Ogino or Li.
As to claim 15, Jagt et al. in view of Kato et al. and further in view of Sakata et al., or alternatively in further view of Matsumoto and Ogino and Li teaches (Jagt et al. Fig. 4) dissipating the heat generated within the waveguide 3 includes transferring the 
As to claim 16, Jagt et al. in view of Kato et al. and further in view of Sakata et al., or alternatively in further view of Matsumoto and Ogino and Li teaches (Jagt et al. Fig. 4) reflecting at least some of the laser light includes dissipating the heat generated within the waveguide with an intermediate layer (Paragraphs 100-102), between the luminescent portion and the heat dissipater, through a fluid.  As discussed in the 112 rejection above, the limitation of dissipating the heat through a fluid is being examined to include scope of the intermediate layer being a fluid or being in thermal contact with a fluid.  As seen in Paragraph 102, the intermediate layer 91 is an air gap and therefore a fluid.  As further seen in Paragraph 101, the heat is considered to transfer through the air gap.  Therefore, the intermediate layer 91 is the fluid.  Alternatively, the bonding layer 9 is the intermediate layer and is in thermal contact to air via heat sink element 7.
As to claim 18, Jagt et al. in view of Kato et al. and further in view of Sakata et al. , or alternatively in further view of Matsumoto and Ogino and Li teaches that directing the luminescent light away from the second end through the output surface includes: passing the luminescent light sourced from the second end through an output filter (Kato et al. #106 or Li #101), proximate the second end; and concentrating the luminescent light with a compound parabolic concentrator (CPC) (Jagt et al. #6, Paragraphs 104 and 110) proximate the output filter.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt et al. in view of Kato et al. and further in view of Sakata et al. , or alternatively in further view of Ogino and Li as applied to claim 13 above, or alternatively in further in view of Young et al. and Saitou.
As to claim 17, Jagt et al. is silent as to Applicant’s claimed light homogenizer.
Kato et al. teaches (Fig. 1) including Compound parabolic concentrator 103 in order to increase the number of light sources that can be input because the area is bigger (Paragraph 62).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a CPC at the input end of the luminescent element in order to increase the input area, thereby allowing a greater number of laser light sources to be input to increase light output, as taught by Kato et al.
	As to the CPC being a light homogenizer, Young et al. teaches that the non-imaging nature of a CPC mixes the light (Paragraph 24).  Therefore, at least some light will be mixed and therefore the light will be homogenized by the use of CPC.
	Further alternatively, should it be found that a CPC is not a light homogenizer, Akiyama et al. teaches (Figs. 1 and 5) including a pair of lens arrays 32, 34 in order to homogenize the light output from laser light sources 12 (Paragraph 74) before they are directed to a luminescent element 62.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include lens arrays as part of the input part after the reflector in order to homogenize the excitation light, as taught by Akiyama et al.

As is well-known it the art, the lenses of Akiyama et al. are fly eye lenses and therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the light homogenizer as a light tube instead of as fly eye lenses, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.  Alternatively, should it be found that the lenses of Akiyama et al. are not fly eye lenses, it is still recognized by Saitou that the light tube serves substantially the same purposes of light homogenization and therefore, it would be obvious to one having ordinary skill in the art to use a light tube instead of the lenses, since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt et al. in view of Kato et al. and Sakata et al. ‘172 and Sakata et al. (US PGPub 2020/0033709 A1, citations herein refer to the US PGPub / foreign priority in “A / B” format.  The foreign priority is to Application JP 2018-142461, which is published as JP 2020-021552A, a copy and machine translation of which is provided, hereinafter Sakata ‘709), or alternatively in further view of Ogino.
	As to claim 20, Jagt et al. discloses (Fig. 4) a method for operating an illumination system, the method comprising: sourcing a laser light 4 (Paragraph 112) 
Jagt et al. is silent as to Applicant’s output device reflecting at least some of the laser light back to the luminescent portion.
Kato et al. teaches (Fig. 1) including reflecting at least some of the laser light back into the luminescent portion 101 via an output filter 106 (Paragraph 43) wherein the directing the luminescent light away from the second end through the output surface includes passing the luminescent light through an output filter 65m proximate the second end; positioning an output filter, abutting the second end and  along an axial centerline extending between the first end and the second end, at a first angle relative to the axial centerline in order to allow the excitation light more opportunity to be converted to luminescent light (Paragraph 59).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention in order to include a dichroic as part of the output device in order to allow excitation light to be reflected back to increase the opportunity for it to be converted to luminescent light, as taught by Kato et al.
Sakata ‘172 teaches (Fig. 2) the output device includes a reflective filter (beam combiner) 53m with a second angle relative to the axial centerline configured to: receive 
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a beam combiner to receive light from a further blue light source and combine the blue from the further blue lights source and yellow from the waveguide in order to obtain white light output with compact configuration, as taught by Sakata ‘172.  
	Jagt et al. in view of Kato et al. and Sakata ‘172 is silent as to Applicant’s light guide
	Sakata ‘709 teaches (Fig. 2) forming the auxiliary blue light source in the form of a light guide 51, 66 at a second angle relative to the centerline.  
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the auxiliary blue light source comprising a light guide since the selection from among known suitable auxiliary light sources for their known purposes is generally within the abilities of one having ordinary skill in the art.
	It is noted that the priority date of Sakata ‘172 of 7/20/2018 and the priority date of ‘709 of 7/30/2018 is intervening between Applicant’s PCT date 6/14/2019 and Applicant’s provisional date 6/14/2018.  However, a review of Applicant’s provisional 
	Alternatively, should it be found that Sakata ‘172 or Sakata ‘709 is not prior art for the purposes of rejecting this claim, Ogino teaches (Fig. 9) the output device includes a beam combiner 54 configured to: receive the yellow light from a converting element 61 (Paragraph 102), receive a colored light comprising one of a blue LED 51 (Paragraph 89) and the first blue laser light, combine the yellow light and the colored light to form a projection light of white light (Paragraph 103), and direct the projection light of the white light to a projection target surface 700 in order to emit white light. (Paragraph 103)  With respect to claim 12, Ogino teaches that the beam combiner is configured to combine the yellow light and at least some of the blue light to form a white projection light (Paragraph 103).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a beam combiner and a separate blue LED in order to combine the light to form white light output, as taught by Ogino.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt et al. in view of Kato et al. and Sakata et al. ‘172 and Sakata et al. ‘709, or alternatively in further view of Ogino, as applied to claim 20 above, or alternatively in further in view of Young et al. and Saitou.
As to claim 20, Jagt et al. is silent as to Applicant’s claimed light homogenizer.

	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a CPC at the input end of the luminescent element in order to increase the input area, thereby allowing a greater number of laser light sources to be input to increase light output, as taught by Kato et al.
	As to the CPC being a light homogenizer, Young et al. teaches that the non-imaging nature of a CPC mixes the light (Paragraph 24).  Therefore, at least some light will be mixed and therefore the light will be homogenized by the use of CPC.
	Further alternatively, should it be found that a CPC is not a light homogenizer, Akiyama et al. teaches (Figs. 1 and 5) including a pair of lens arrays 32, 34 in order to homogenize the light output from laser light sources 12 (Paragraph 74) before they are directed to a luminescent element 62.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include lens arrays as part of the input part after the reflector in order to homogenize the excitation light, as taught by Akiyama et al.
	Alternatively, should it be found that a CPC is not a light homogenizer, Saitou teaches (Fig. 1) including light pipe, glass tube or a light tube 105 (Paragraph 39) in order to increase light homogeneity and can be used as an alternative to a fly eye lens (Paragraph 39).
As is well-known it the art, the lenses of Akiyama et al. are fly eye lenses and therefore, it would be obvious to one having ordinary skill in the art at the time of the .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt et al. in view of Kato et al. and further in view of Sakata et al., or alternatively in further view of Ogino and Li as applied to claim 12 above, and further in view of Hu et al. or alternatively in further in view of Young et al. and Saitou and Matsumoto.
As to claim 20, Jagt et al. is silent as to Applicant’s claimed light homogenizer.
Kato et al. teaches (Fig. 1) including Compound parabolic concentrator 103 in order to increase the number of light sources that can be input because the area is bigger (Paragraph 62).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a CPC at the input end of the luminescent element in order to increase the input area, thereby allowing a greater number of laser light sources to be input to increase light output, as taught by Kato et al.

	Further alternatively, should it be found that a CPC is not a light homogenizer, Akiyama et al. teaches (Figs. 1 and 5) including a pair of lens arrays 32, 34 in order to homogenize the light output from laser light sources 12 (Paragraph 74) before they are directed to a luminescent element 62.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include lens arrays as part of the input part after the reflector in order to homogenize the excitation light, as taught by Akiyama et al.
	Alternatively, should it be found that a CPC is not a light homogenizer, Saitou teaches (Fig. 1) including light pipe, glass tube or a light tube 105 (Paragraph 39) in order to increase light homogeneity and can be used as an alternative to a fly eye lens (Paragraph 39).
As is well-known it the art, the lenses of Akiyama et al. are fly eye lenses and therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the light homogenizer as a light tube instead of as fly eye lenses, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.  Alternatively, should it be found that the lenses of Akiyama et al. are not fly eye lenses, it is still recognized by Saitou that the light tube serves substantially the same purposes of light homogenization and therefore, it would be obvious to one having ordinary skill in the art to use a light tube instead of 
	Jagt et al. is silent as to Applicant’s input device including parabolic reflector.
	Hu et al. teaches (Fig. 7) including a reflector 224 in order to focus light from laser light sources 21 onto a smaller rod 23, thereby allowing many light sources to be directed in while also making the device more compact (Paragraph 127).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a reflector shaped similar to that taught by Hu et al. in order to allow many light sources to be directed in to increase the total light output while also allowing a compact construction, as taught by Hu et al.
	While Hu et al. does not explicitly state that the reflector 224 is a parabolic reflector, one having ordinary skill in the art would understand based on the collimated light being focused down to a spot that the reflector is parabolic shape, or alternatively, the Examiner takes official notice that it is well-known to use the parabolic shape to achieve this function and would be obvious to do so in order to efficiently guide light to the desired spot, as is well-known in the art.
	Alternatively, Matsumoto teaches (Fig. 1) including reflector 50 that condenses the light down to a spot size for the element 60 is a parabolic lens 50 (Paragraph 73).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the reflector have parabolic shape in order to focus the light down to a focal point, as is taught by Matsumoto and desired by Hu et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875             

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875